Exhibit 10.3

 

LOGO [g667390g0220135036502.jpg]

February 19, 2020

Mr. Artur Bergman

 

Re:

Modification of Offer Letter Agreement

Dear Artur:

As you know, you are currently employed by Fastly, Inc. (“Fastly” or the
“Company”) as its Chief Executive Officer (“CEO”) pursuant to the terms set
forth in an offer letter agreement dated May 3, 2019 (the “Offer Letter
Agreement”), a copy of which is attached hereto as Exhibit A. You and the
Company hereby agree to modify the Offer Letter Agreement, effective as of
February 18, 2020, as follows:

Delete and replace Section 1 of the Offer Letter Agreement with the following:

1. Duties and Reporting Relationship. Your title shall be Chief Architect and
Executive Chairperson and you will report to the Company’s CEO. You will be
responsible for advising the CEO and leadership team on key decisions and
strategy; working and meeting with prospects and customers when requested;
providing corporate development, product, engineering, infrastructure,
recruiting, and sales advice and support; speaking on behalf of the Company both
externally and internally; and other duties when asked as the business dictates.
You will work primarily out of the Company’s office in Denver, Colorado. You
acknowledge and agree that this change in your duties and responsibilities does
not constitute Good Reason for your resignation pursuant to Sections 8 and 10 of
the Offer Letter Agreement. Of course, the Company may change your position,
reporting relationship, duties and work location from time to time in its
discretion, subject to the other terms in the Offer Letter Agreement.

Delete and replace Section 2 of the Offer Letter Agreement with the following:

2. Base Salary. Effective March 1, 2020, you will be paid a base salary at an
annual rate of USD $35,568 (USD $2,964 per week) subject to applicable
deductions and withholdings, and paid on the Company’s normal payroll schedule.
Starting as of January 1, 2021, your base salary will be increased to an annual
rate of USD $504,000 per year. However, on or before the last day of November
(and during an otherwise open trading window), you may make an irrevocable
election (on a form prescribed by the Company) to reduce your salary for the
following calendar year (but in any case no lower than the applicable minimum
wage for an exempt employee), and instead receive restricted stock units
covering shares of the Company’s Class A Common Stock with a value based on the
amount of such reduction (each, an “Annual RSU”). Such election with respect to
the annual RSU shall be made in compliance with applicable tax laws. Any such
Annual RSU will be granted in February of the applicable year and the number of
RSUs subject to each Annual RSU will be based on the average trading price of
the Company’s Class A common stock in January of such year. Each Annual RSU will
vest in 4 equal quarterly installments following the date of grant commencing on
February 15th and quarterly thereafter (May, August, and November), in each case
subject to your continued service with the Company. As a full-time,
salaried, exempt employee, you will be expected to work the Company’s normal
business hours and additional hours as required by your job duties, and you will
not be eligible for overtime pay. The Company retains discretion to modify your
compensation from time to time, subject to the other terms in this Agreement.



--------------------------------------------------------------------------------

LOGO [g667390dsp022.jpg]

 

Delete and replace Section 4 of the Offer Letter Agreement with the following:

4. Equity Compensation. Subject to the approval of the Company’s Board of
Directors or its designated Committee (the “Board”), you will be granted three
awards of restricted stock units covering shares of the Company’ s Class A
common stock (“RSUs”):

 

  •  

The first RSU will have a value of USD $2,500,000 (the “First RSU Grant”). The
First RSU Grant will vest as to 12.5% of the total RSUs on the 15th of August
2020 and thereafter in 14 equal (i.e. 6.25% of the total RSUs will vest per
quarter) quarterly installments (November, February, May, and August), in each
case subject to your continued service with the Company;

 

  •  

The second RSU will have a value of USD $1,008,000 (the “Second RSU Grant”). The
Second RSU Grant will vest following the Board’s (or a committee thereof)
determination that you have achieved Company and individual performance targets
for 2020, with the performance target being 100% (valued at USD $504,000) and up
to a maximum of 200% performance target. Following such determination, the
Second RSU Grant will vest, based on the extent such targets were achieved, in
four equal quarterly installments on the 15th of February, May, August, and
November 2021, in each case subject to your continued service with the Company;
and

 

  •  

The third RSU will have a value of USD $390,360 (the “Third RSU Grant”). The
Third RSU Grant will vest as to 50% of the RSUs on the 15th of August 2020 and
thereafter as to 25% of the RSUs on November 15, 2020 and February 15, 2021, in
each case subject to your continued service with the Company.

The number of RSUs under the First RSU Grant, the Second RSU Grant, and the
Third RSU Grant will be determined by the Board based on the average trading
price of the Company’s Class A common stock in January 2020. Your RSUs, together
with any Annual RSU, will be subject to the provisions of the Company’s 2019
Equity Incentive Plan (the “Plan”) and related award agreement. In case of any
conflict between the terms of this offer letter agreement and the Plan or any
award agreement thereunder, the terms of the Plan and award agreement will
control.

Delete and replace Section 10(c) of the Offer Letter Agreement with the
following:

(c) Good Reason. “Good Reason” shall mean one or more of the following events
occurring without your written consent: (i) a material reduction of your primary
job duties or level of responsibility (collectively, “Duties”) relative to your
duties that were in effect immediately prior to such reduction; provided,
however, that for purposes of this clause, a material reduction in your Duties
will not be deemed to occur if: (A) the Company is acquired and made a division
or business unit of a larger entity,



--------------------------------------------------------------------------------

LOGO [g667390dsp022.jpg]

 

and following the consummation of the Change in Control, your retain
substantially similar Duties for such division or business unit of the acquiring
corporation, but not for the entire acquiring corporation; (B) solely because of
a change in title; or (C) solely because of a change in your position on the
Company’s Board of Directors (the “Board”) or your removal from the Board;
(ii) a ten percent (10%) reduction in then-current annual base salary (other
than an across-the-board salary reduction for all similarly situated
executives); or (iii) relocation of your principal place of employment to a
place that increases your one-way commute by more than fifty (50) miles as
compared to your then current principal place of employment immediately prior to
such relocation. With respect to each of subsection (i), (ii), and (iii) above,
you must provide notice to the Company of the condition giving rise to “Good
Reason” within thirty (30) days of the initial existence of such condition, and
the Company will have thirty (30) days following such notice to remedy such
condition. You must resign your employment no later than fifteen (15) days
following expiration of the Company’s thirty (30) day cure period or written
receipt from the Company of its intent not to cure.

Except as expressly modified herein, the Offer Letter Agreement shall remain in
full force and effect. This modification agreement, together with the Offer
Letter Agreement, constitutes the complete and exclusive statement of your
agreement with the Company regarding the terms of your employment with Fastly.
It supersedes any other agreements or promises made to you by any party, whether
oral or written, and it cannot be amended or modified (except with respect to
those changes expressly reserved to the Company’s discretion in this letter),
without a written modification signed by you and a duly authorized officer of
the Company.

Please sign and date this letter and return it to us if you wish to accept
continued employment under the terms described above.

Sincerely,

 

Fastly, Inc.

/s/ David Hornik

David Hornik On behalf of the Board of Directors

Exhibit A – Offer Letter Agreement dated May 3, 2019 and its Exhibits

 

Understood and Accepted:       Date:

/s/ Artur Bergman

                   February 19, 2020



--------------------------------------------------------------------------------

LOGO [g667390dsp022.jpg]

 

Exhibit A

FASTLY, INC

Offer Letter Agreement Dated May 3, 2019

 

LOGO [g667390dsp0028.jpg]



--------------------------------------------------------------------------------

LOGO [g667390g56y13.jpg]

May 3, 2019

Mr. Artur Bergman

 

Re:

Employment Terms

Dear Artur:

Fastly, Inc. (“Fastly” or the “Company”) is pleased to offer you continued
employment as Chief Executive Officer (“CEO”) pursuant to the terms set forth in
this offer letter agreement (the “Agreement”). Capitalized terms will have the
definitions and meanings set forth herein.

1. Duties and Reporting Relationship. As CEO, you will report to the Company’s
Board of Directors (the “Board”). You will be responsible for the general
management of the affairs of the Company and you may be asked to perform other
duties as our business needs dictate. You will work primarily out of the
Company’s office in San Francisco, California. Of course, the Company may change
your position, reporting relationship, duties and work location from time to
time in its discretion, subject to the other terms in this Agreement.

2. Base Salary. Effective May 1, 2019, you will be paid a base salary at an
annual rate of $504,000 subject to applicable deductions and withholdings, and
paid on the Company’s normal payroll schedule. As a full-time,
salaried, exempt employee, you will be expected to work the Company’s normal
business hours and additional hours as required by your job duties, and you will
not be eligible for overtime pay. The Company retains discretion to modify your
compensation from time to time, subject to the other terms in this Agreement.

3. Standard Benefits and Paid Time Off. You will remain eligible to participate
in all benefits which Fastly makes generally available to its regular full-time
employees in accordance with the terms and conditions of the benefit plans and
Company policies, including health insurance, dental insurance, paid time off
and holidays. The Company reserves the right to modify or cancel any or all of
its benefit programs at any time. Further details about Fastly’s benefit plans
are available for your review in the benefit Summary Plan Documents.

4. Equity Compensation. The Company had previously granted you options to
purchase shares of the Company’s common stock (the “Option”) and Restricted
Stock Units (“Restricted Stock Units”), pursuant to the Company’s 2011 Equity
Incentive Plan (the “Plan”), and all such previously granted equity shall
continue to be governed by the terms of the applicable grant agreements and the
Plan.

5. Expenses. During your employment, your reasonable, documented business
expenses will be reimbursed by the Company in accordance with its standard
policies and practices.

6. Confidentiality, Arbitration and Policies. Your signed Employee Confidential
Information and Inventions Assignment Agreement (attached as Exhibit A) remains
in full force and effect. In connection with this Agreement, you will be
required to sign and comply with the Company’s Arbitration Agreement (attached
as Exhibit B). In addition, you will continue to abide by all applicable Fastly
policies and procedures as may be in effect from time to time, including but not
limited to its employment policies, and from time to time you will be required
to acknowledge in writing that you have reviewed and will comply with the
Company’s policies. Furthermore, the Company will consider reasonable
modifications to its insider trading policy to allow for non-margin pledging of
shares.

 

Artur Bergman Page 1



--------------------------------------------------------------------------------

LOGO [g667390g56y13.jpg]

 

7. At-Will Employment Relationship. Your employment remains at-will, which means
that your employment is not for any fixed period of time, and it is terminable
at-will. Thus, either you or the Company may terminate your employment
relationship at any time, with or without cause, and with or without advance
notice. Although not required, the Company requests that you provide at 30 day’s
advance written notice of your resignation, to permit you and the Company to
arrange for a smooth transition of your workload and attend to other matters
relating to your departure.

8. Severance Benefits.

(a) Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason During the Change of Control Period. If, within the period
commencing three (3) months prior to a Change of Control and ending eighteen
(18) months following a Change of Control (the “Change of Control Period”):
(i) you terminate your employment with the Company (or any parent or subsidiary
of the Company) for “Good Reason”; or (ii) the Company (or any parent or
subsidiary of the Company) terminates your employment for other than “Cause”,
and provided such termination constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder), and subject to the conditions in
Section 8(d) below, the Company will provide you with the following severance
benefits (the “CIC Severance Benefits”):

(i) Cash Severance. You will receive cash severance in an amount equal to
twenty-four (24) months of your then current base salary and target annual bonus
(for the year in which the Separation of Service occurred, if any) as of the
Separation from Service date (the “Cash Severance”). The Cash Severance will be
paid in one lump sum on the 60th day following your Separation from Service.

(ii) Pro-Rata Target Bonus. If you are eligible to receive a bonus in the year
of your Separation from Service date, you will receive an additional cash
severance payment, less applicable deductions and withholdings, equal to the
amount of your target annual bonus for the calendar year in which your
employment is terminated, prorated based upon the number of days you provided
services during the year in which your employment termination occurred, and if
such termination occurs after the end of the applicable bonus year but before
the bonus payment date, you will receive your full target bonus for the
applicable year (the “Bonus Severance”). The Bonus Severance will be paid in one
lump sum on the 60th day following your Separation from Service.

(iii) COBRA Severance. If you timely elect continued coverage under COBRA, the
Company will continue to pay the cost of your health care coverage in effect at
the time of your employment termination for a maximum of eighteen (18) months
(the “COBRA Severance”). The Company’s obligation to pay the COBRA Severance on
your behalf will cease if you obtain health care coverage from another source
(e.g., a new employer or spouse’s benefit plan), unless otherwise prohibited by
applicable law. Notwithstanding the above, if the Company determines in its sole
discretion that it cannot provide the foregoing COBRA Severance without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall in lieu
thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
health coverage in effect on the date of your termination (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made on the last day of each month regardless of whether you elect
COBRA continuation coverage and shall end on the earlier of (x) the date upon
which you obtain other employment or (y) the last day of the third calendar
month following your Separation from Service date.

(iv) Accelerated Vesting. The Company shall immediately vest as to one hundred
percent (100%) of the then unvested Option shares. The Options shall remain
exercisable following the termination of employment for the period prescribed in
the respective option agreements. Additionally, all of your then outstanding
unvested time-based Restricted Stock or Restricted Stock Units (collectively,
the

 

Artur Bergman Page 2



--------------------------------------------------------------------------------

LOGO [g667390g56y13.jpg]

 

“Restricted Stock Units”) shall immediately vest as to one hundred percent
(100%) of the then unvested Restricted Stock Units that have a time-based
vesting schedule. All other unvested Company equity compensation (other than
performance-based awards) held by you shall also immediately vest as to one
hundred percent (100%) of the then unvested equity compensation. Vesting of any
performance-based awards shall be treated as set forth in the award agreement
governing the applicable Performance Award. In the event that your termination
occurs prior to the consummation of the Change of Control, the vesting
acceleration set forth in this section shall be contingent upon the consummation
of the Change of Control transaction. If, in connection with a Change of
Control, unvested Options, Restricted Stock Units or other equity held by you
will be terminated as a result of the successor entity electing not to assume or
continue such equity interests, then one hundred percent (100%) of the unvested
Options, Restricted Stock Units or other equity interests will become vested
immediately prior to the consummation of the Change of Control transaction.

(b) Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason Not in Connection with a Change of Control. If, at any other time
other than during the Change in Control Period), the Company terminates your
employment without Cause or you resign for Good Reason, provided such
termination or resignation constitutes a Separation from Service (as defined
under Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), then subject to your
compliance with the terms of this Agreement, the Company will provide you with
the following severance benefits (the “Non-COC Severance Benefits”):

(i) Cash Severance. You will receive cash severance in an amount equal to
eighteen (18) months your then current base salary and target annual bonus (for
the year in which the Separation of Service occurred, if any) as of the
Separation from Service date (the “Cash Severance”). The Cash Severance will be
paid in one lump sum on the 60th day following your Separation from Service.

(ii) COBRA Severance. If you timely elect continued coverage under COBRA, the
Company will continue to pay the cost of your health care coverage in effect at
the time of your employment termination for a maximum of eighteen (18) months
(the “COBRA Severance”). The Company’s obligation to pay the COBRA Severance on
your behalf will cease if you obtain health care coverage from another source
(e.g., a new employer or spouse’s benefit plan), unless otherwise prohibited by
applicable law. Notwithstanding the above, if the Company determines in its sole
discretion that it cannot provide the foregoing COBRA Severance without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall in lieu
thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
health coverage in effect on the date of your termination (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made on the last day of each month regardless of whether you elect
COBRA continuation coverage and shall end on the earlier of (x) the date upon
which you obtain other employment or (y) the last day of the third calendar
month following your Separation from Service date.

(iii) Accelerated Vesting. Each of your: (i) equity awards that is subject to
time-based vesting that is outstanding as of the date of your Separation from
Service shall accelerate and become vested and, if applicable, exercisable as to
the number of shares subject to such equity award that would have vested if you
had completed an additional twelve (12) months employment following the date on
which your Separation from Service occurred: and (ii) equity awards that is
subject to performance-based vesting that is outstanding as of the date of your
Separation from Service shall accelerate and become vested and, if applicable,
exercisable as to the number of shares subject to such equity award that would
have vested if you had completed an additional 12 months employment following
the date on which your Separation from service occurred, on a pro-rated basis
and based on your actual level of achievement of the applicable equity award as
of the date on which your Separation from Service occurred. Subject to your
compliance with the requirements of this Section 8, including but not limited to
your execution and non-revocation of the Release within the time period set
forth therein, the foregoing accelerated vesting will be effective as of your
Separation from Service.

 

Artur Bergman Page 3



--------------------------------------------------------------------------------

LOGO [g667390g56y13.jpg]

 

(c) Voluntary Resignation; Termination for Cause. If, at any time, your
employment with the Company terminates: (i) voluntarily by you other than for
Good Reason or due to disability; or (ii) for Cause by the Company; then you
shall not be entitled to receive severance or other benefits except for those
(if any) as may then be established under the Company’s then existing benefits
plans and practices or pursuant to other written agreements with the Company.

(d) Conditions for Receipt of Severance. Your receipt of the benefits under
Sections 8(a) and (b) is conditioned upon: (i) you continuing to comply with
your obligations under your Employee Confidential Information and Inventions
Assignment Agreement; and (ii) you delivering to the Company an effective,
general release of claims in favor of the Company that is substantially in the
form of Exhibit C within the applicable time period set forth therein.

(e) Exclusive Remedy. In the event of a termination of your employment, the
provisions of this Section 8 are intended to be and are exclusive and in lieu of
any other rights or remedies to which you or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement
or any other agreement with the Company. You shall not be entitled to any
benefits, compensation or other payments or rights upon termination of
employment other than those benefits expressly set forth in this Section 8.

(f) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if you are a
“specified employee” within the meaning of Section 409A of the Code, and the
final regulations and any guidance promulgated thereunder (“Section 409A”) at
the time of your separation from service (as such term is defined in
Section 409A), then the cash severance benefits payable to you under this
Agreement, if any, and any other severance payments or separation benefits that
may be considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) otherwise due to you on or within
the six (6) month period following your separation from service shall accrue
during such six (6) month period and shall become payable in a lump sum payment
on the date six (6) months and one (1) day following the date of your separation
from service. All subsequent payments, if any, shall be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if your death follows your separation from
service but prior to the six (6) month anniversary of your date of separation
from service, then any payments delayed in accordance with this Section shall be
payable in a lump sum as soon as administratively practicable after the date of
your death and all other Deferred Compensation Separation Benefits shall be
payable in accordance with the payment schedule applicable to each payment or
benefit.

(ii) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply. The Company and you
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition under
Section 409A prior to actual payment to you.

(iii) Notwithstanding any other provisions of this Agreement, your receipt of
severance payments and benefits under this Agreement is conditioned upon you
signing and not revoking the Release and subject to the Release becoming
effective within sixty (60) days following your termination of employment (the
“Release Period”). No severance will be paid or provided until the Release
becomes effective. No severance will be paid or provided unless the Release
becomes effective during the Release Period. In the event your separation from
service occurs on or after November 1 of any year, any severance will be paid in
arrears on the first payroll date to occur during the following calendar year,
or such later time as required by Section 409A.

 

Artur Bergman Page 4



--------------------------------------------------------------------------------

LOGO [g667390g56y13.jpg]

 

9. Golden Parachute Excise Tax Best Results. In the event that the severance and
other benefits provided for in this agreement or otherwise payable to you:
(a) constitute “parachute payments” within the meaning of Code Section 280G and
(b) would be subject to the excise tax imposed by Section 4999 of the Code, then
such benefits shall be either:

(a) Delivered in full, or

(b) Delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by you, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless both the Company
and you otherwise agree in writing, any determination required under this
Section 9 will be made in writing by an accounting firm or other tax expert
selected by the Company or such other person or entity to which the parties
mutually agree (the “Accountants”), whose determination will be conclusive and
binding upon you and the Company for all purposes. For purposes of making the
calculations required by this Section 9, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. Both the Company and you shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 9. Any reduction in payments and/or
benefits required by this Section 9 shall occur in the following order:
(1) reduction of cash payments; and (2) reduction of other benefits paid to you.
In the event that acceleration of vesting of equity awards is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant for your equity awards.

10. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean: (i) commission of a felony or any crime involving
moral turpitude by you; (ii) your participation in any fraud or act of
dishonesty against the Company; (iii) your persistent neglect of your job
duties; (iv) your material breach of any written agreement entered into between
you and the Company (including but not limited to your Employee Confidential
Information and Inventions Assignment Agreement); (v) misconduct or other
violation of Company policy that causes material harm to the Company;
(vi) breach by you of any fiduciary duty owed to the Company; or (vii) conduct
by you which in the good faith and reasonable determination of the Board
demonstrates gross unfitness to serve; provided that, in the case of sections
(iii), (iv) and (vii) in this paragraph, such conduct remains uncured after 30
days’ written notice from the Company (which the Company only must provide if it
deems such conduct curable).

(b) Change of Control. At any time prior to the date the Company first becomes
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), “Change of Control” means an “Acquisition” as such
term is defined in Section 4(b) of Article IV in the Company’s Amended and
Restated Certificate of Incorporation in effect as of the date of this
Agreement. On or after the date the Company first becomes subject to the
reporting requirements of the Exchange Act, “Change of Control” shall mean the
occurrence of any of the following, in one or a series of related transactions:

 

Artur Bergman Page 5



--------------------------------------------------------------------------------

LOGO [g667390g56y13.jpg]

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii) Any action or event occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iv) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.

(c) Good Reason. “Good Reason” shall mean one or more of the following events
occurring without your written consent: (i) a material reduction of your primary
job duties or level of responsibility (collectively, “Duties”) relative to your
duties that were in effect immediately prior to such reduction; provided,
however, that for purposes of this clause, a material reduction in your Duties
will not be deemed to occur if: (A) the Company is acquired and made a division
or business unit of a larger entity, and following the consummation of the
Change in Control, your retain substantially similar Duties for such division or
business unit of the acquiring corporation, but not for the entire acquiring
corporation; or (B) solely because of a change in title; (ii) a ten percent
(10%) reduction in then-current annual base salary (other than an
across-the-board salary reduction for all similarly situated executives); or
(iii) relocation of your principal place of employment to a place that increases
your one-way commute by more than fifty (50) miles as compared to your then
current principal place of employment immediately prior to such relocation. With
respect to each of subsection (i), (ii), and (iii) above, you must provide
notice to the Company of the condition giving rise to “Good Reason” within
thirty (30) days of the initial existence of such condition, and the Company
will have thirty (30) days following such notice to remedy such condition. You
must resign your employment no later than fifteen (15) days following expiration
of the Company’s thirty (30) day cure period or written receipt from the Company
of its intent not to cure.

11. Miscellaneous. This letter, together with its exhibits, constitutes the
complete and exclusive statement of your agreement with the Company regarding
the terms of your employment with Fastly. It supersedes any other agreements or
promises made to you by any party, whether oral or written. The terms of this
offer letter agreement cannot be amended or modified (except with respect to
those changes expressly reserved to the Company’s discretion in this letter),
without a written modification signed by you and a duly authorized officer of
the Company. The terms of this offer letter agreement are governed by the laws
of the State of California without regard to conflicts of law principles. With
respect to the enforcement of this offer letter agreement, no waiver of any
right hereunder shall be effective unless it is in writing. For purposes of
construction of this offer letter agreement, any ambiguity shall not be
construed against either party as the drafter. This offer letter agreement may
be executed in more than one counterpart, and signatures transmitted via
facsimile or PDF shall be deemed equivalent to originals.

 

Artur Bergman Page 6



--------------------------------------------------------------------------------

LOGO [g667390g56y13.jpg]

 

Please sign and date this letter and the enclosed exhibits and return them to us
by the close of business on May 3, 2019 if you wish to accept continued
employment under the terms described above.

 

Sincerely,

 

Fastly, Inc.

/s/ David Hornik David Hornik On behalf of the Board of Directors

Exhibit A – Signed Employee Confidential Information and Inventions Assignment
Agreement

Exhibit B – Arbitration Agreement

Exhibit C – Form of Release

 

Understood and Accepted:     Date: /s/ Artur Bergman     May 3, 2019    

 

Artur Bergman Page 7



--------------------------------------------------------------------------------

LOGO [g667390g56y13.jpg]

 

Exhibit A

FASTLY, INC

Employee Confidential Information and Inventions Assignment Agreement

 

Artur Bergman Page 8



--------------------------------------------------------------------------------

LOGO [g667390g56y13.jpg]

 

Exhibit B

FASTLY, INC.

Arbitration Agreement

 

Artur Bergman Page 9



--------------------------------------------------------------------------------

LOGO [g667390g56y13.jpg]

 

Exhibit C

Release Agreement

I understand that my position with Fastly, Inc. (the “Company”) terminated
effective                      (the “Separation Date”). The Company has agreed
that if I choose to sign this Release Agreement (the “Release”) without
revocation, the Company will provide me with certain severance benefits pursuant
to the terms of the offer letter agreement between me and the Company dated
May 3, 2019 (the “Offer Letter”). I understand that I am not entitled to these
severance benefits unless I sign this Release without revocation. I also
understand that, regardless of whether I sign this Release, the Company will pay
me all of my accrued salary and vacation earned through the Separation Date, to
which I am entitled by law.

In exchange for the severance benefits and other consideration provided to me
under the Offer Letter, I hereby generally and completely release the Company,
and its current and former directors, officers, employees, stockholders,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Agreement
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or its affiliates, or the termination of that employment;
(2) all claims related to my compensation or benefits, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company, or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), the California Labor Code (as amended), and the California Fair
Employment and Housing Act (as amended).

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor or releasing party does not know or suspect to exist in his
or her favor at the time of executing the release, and that, if known by him or
her, would have materially affected his or her settlement with the debtor or
released party.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law of any jurisdiction of similar effect with
respect to my release of any claims hereunder.

 

Artur Bergman Page 10



--------------------------------------------------------------------------------

LOGO [g667390g56y13.jpg]

 

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; or (2) any rights which are not waivable as a matter of
law. In addition, I understand that nothing in this Release limits my ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). I further understand that this Release does not limit my ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Release does not limit my right to receive an award for
information provided to the Securities and Exchange Commission, I understand and
agree that, to maximum extent permitted by law, I am otherwise waiving any and
all rights I may have to individual relief based on any claims that I have
released and any rights I have waived by signing this Release. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.

I hereby agree not to disparage the Company, or its officers, directors,
employees, shareholders or agents, in any manner likely to be harmful to them or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process or in connection with a government
investigation. In addition, I understand that nothing in this Release is
intended to prohibit or restrain me in any manner from making disclosures that
are protected under the whistleblower provisions of federal or state law or
regulation.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim. I further acknowledge
that, other than the severance benefits that will be provided to me pursuant to
the Offer Letter and this Release, I have not earned and will not receive from
the Company any additional compensation, severance, or benefits, with the
exception of any vested right I may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account). By way of example, I
acknowledge that I have not earned and am not owed any bonus, vacation,
incentive compensation, severance, commissions or equity.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.

 

EXECUTIVE:  

 

Signature  

 

Printed Name Date:

 

Artur Bergman Page 11